Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The priority documents have been received regarding Japanese Patent Application JP2020-219092 filed on 12/28/2020.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 08/25/2021 and 12/27/2021 have been fully considered.
Claim Objections
Claim 5 is objected to because of the following informalities: the claim recites “the one or more delivery target articles” and “delivery destinations.” If there is only a single target article, then there would only be one destination. Examiner suggests amending the claim to recite “wherein the information acquiring unit further acquires delivery destination 20information including location information representing location of one or more delivery destinations of the one or more delivery target articles, and wherein the determination unit determines whether or not the one or more delivery target articles can be delivered by the flying object on the basis of the location of the one or more delivery destinations represented by the delivery destination information.” 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an information acquiring unit,” “a specifying unit,” “a determination unit,” and “display control unit” of claim 1, “a time specifying unit” of claim 10, “a delivery time calculating unit” of claim 11, and “information processing device” of claim 15.
When looking to the specification, the hardware structure associated with the “information acquiring unit” is being interpreted as “a computer,” please see at least Figs. 1 & 4 and [0023, 0039, 0045] of the instant specification. The corresponding algorithm of the “information acquiring unit” can be found in at least Fig. 5-6 and corresponding paragraphs [0046, 0049, 0050, 0078]. This is to be the structure and algorithm required for the claim, or equivalents thereof. 
When looking to the specification, the hardware structure associated with the “a specifying unit” is being interpreted as “a computer,” please see at least Figs. 1 & 4 and [0039, 0045] of the instant specification. The corresponding algorithm of the “a specifying unit” can be found in at least Figs. 5-6 and corresponding paragraphs [0049-0053, 0078-0079]. This is to be the structure and algorithm required for the claim, or equivalents thereof. 
When looking to the specification, the hardware structure associated with the “a determination unit” is being interpreted as “a computer,” please see at least Figs. 1 & 4 and [0039, 0045] of the instant specification. The corresponding algorithm of the “a determination unit” can be found in at least Fig. 6 and corresponding paragraphs [0053-0054, 0060-0062, 0078-0079]. This is to be the structure and algorithm required for the claim, or equivalents thereof. 
When looking to the specification, the hardware structure associated with the “display control unit” is being interpreted as “a computer,” please see at least Figs. 1 & 4 and [0039, 0045] of the instant specification. The corresponding algorithm of the “display control unit” can be found in at least Fig. 2A-2C and corresponding paragraphs [0068, 0071-0076, 0079, 0086]. This is to be the structure and algorithm required for the claim, or equivalents thereof. 
When looking to the specification, the hardware structure associated with the “a time specifying unit” is being interpreted as “a computer,” please see at least Figs. 1 & 4 and [0039, 0045] of the instant specification. The corresponding algorithm of the “a time specifying unit” can be found in at least  paragraphs [0067-0070, 0072]. This is to be the structure and algorithm required for the claim, or equivalents thereof. 
When looking to the specification, the hardware structure associated with the “a delivery time calculating unit” is being interpreted as “a computer,” please see at least Figs. 1 & 4 and [0039, 0045] of the instant specification. The corresponding algorithm of the “a delivery time calculating unit” can be found in at least paragraphs [0070, 0073]. This is to be the structure and algorithm required for the claim, or equivalents thereof. 
When looking to the specification, the hardware structure associated with the “information processing device” is being interpreted as “a computer,” please see at least Figs. 1 & 4 and [0039, 0045] of the instant specification. The corresponding algorithm of the “information processing device” can be found in at least Fig. 2A-2C & 6 and corresponding paragraphs [0046, 0049-0050, 0053-0054, 0060-0062, 0071-0076, 0078-0079, 0086]. This is to be the structure and algorithm required for the claim, or equivalents thereof. As the information processing device of claim 15 comprises the “information acquiring unit,” “specifying unit,” “determination unit,” and “display control unit” that are configured to perform the claimed function, these claims do not invoke 35 USC 112(F) because they are interpreted as having sufficient structure within the claim (i.e. the computer of the information processing device) to perform the entire claimed function. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more. 
Step 1: Claims 1-13 are directed to an apparatus, claim 14 is directed to a method, and claim 15 is directed to an apparatus. Therefore, claims 1-15 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1 and 14-15 recite an abstract idea related to evaluating and determining whether a flying object can be utilized in making a delivery, constituting an abstract idea based on “Mental Processes” related to concepts performed in the human mind including observation, evaluation, judgment, and opinion. The limitations of “acquire article identification information used for identifying delivery target articles from an information terminal used by a user requesting delivery of a delivery target article that is a target to be delivered; specify a total weight value of one or more delivery target articles corresponding to one or more pieces of the article identification information; determine whether or not the one or more delivery target articles can be delivered by a flying object on the basis of at least the total weight value,” as drafted, is a process that covers performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the claim elements preclude the steps from practically being performed in the human mind. For example, with the exception of the “unit configured to” language, the claim steps in the context of the claim encompass a user manually determining whether or not the delivery target articles can be delivered by a flying object. 
Similarly, claims 1 and 14 are related to determining whether one or more target articles can be delivered by a flying object, constituting an abstract idea based on “Certain Methods of Organizing Human Activity” related to commercial interactions including advertising or marketing sales activities or behaviors, as well as business relations. The limitations of “acquire article identification information used for identifying delivery target articles from an information terminal used by a user requesting delivery of a delivery target article that is a target to be delivered; specify a total weight value of one or more delivery target articles corresponding to one or more pieces of the article identification information; determine whether or not the one or more delivery target articles can be delivered by a flying object on the basis of at least the total weight value,” as drafted, is a process that, under its broadest reasonable interpretation, covers an abstract idea but for the recitation of generic computer components.  That is, nothing in the claim elements preclude the steps from being interpreted as an abstract idea. For example, with the exception of the “unit configured to” language, the claim steps in the context of the claim encompass organizing a delivery method for one or more target articles, which constitutes an abstract idea directed to “Certain Methods of Organizing Human Activity.”  
Regarding claim 15, similarly recited in claims 1 and 14, the claim limitations of “determine whether or not one or more delivery target articles that are targets to be delivered can be delivered by a flying object; acquire article identification information used for identifying delivery target articles from the information terminal used by a user requesting delivery of a delivery target article; specify a total weight value of the one or more delivery target articles corresponding to one or more pieces of the article identification information acquired; -8-4822-9837-0040.1Atty. Dkt. No. 120184-0131determine whether or not the one or more delivery target articles can be delivered by a flying object on the basis of at least the total weight value determines that the one or more delivery target articles can be delivered by the flying object,” as drafted, is a process that covers performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the claim elements preclude the steps from practically being performed in the human mind. For example, with the exception of the “unit configured to” language, the claim steps in the context of the claim encompass a user manually determining whether or not the delivery target articles can be delivered by a flying object.
Similarly, claim 15 is related to determining whether one or more target articles can be delivered by a flying object, constituting an abstract idea based on “Certain Methods of Organizing Human Activity” related to commercial interactions including advertising or marketing sales activities or behaviors, as well as business relations. The limitations of “determine whether or not one or more delivery target articles that are targets to be delivered can be delivered by a flying object; acquire article identification information used for identifying delivery target articles from the information terminal used by a user requesting delivery of a delivery target article; specify a total weight value of the one or more delivery target articles corresponding to one or more pieces of the article identification information acquired; -8-4822-9837-0040.1Atty. Dkt. No. 120184-0131determine whether or not the one or more delivery target articles can be delivered by a flying object on the basis of at least the total weight value determines that the one or more delivery target articles can be delivered by the flying object,” as drafted, is a process that, under its broadest reasonable interpretation, covers an abstract idea but for the recitation of generic computer components.  That is, nothing in the claim elements preclude the steps from being interpreted as an abstract idea. For example, with the exception of the “unit configured to” language, the claim steps in the context of the claim encompass organizing a delivery method for one or more target articles, which constitutes an abstract idea directed to “Certain Methods of Organizing Human Activity.”  
Dependent claims 2-7, 9, and 12-13 further narrow the abstract idea identified in the independent claims and do not further introduce additional elements for consideration.
Dependent claims 8 and 10-11 will be evaluated under Step 2A, Prong 2 below.
Step 2A, Prong 2: Claims 1 and 14-15 do not integrate the judicial exception into a practical application. Claim 1 comprises additional elements including “an information acquiring unit,” “a specifying unit,” “a determination unit” and “a display control unit” that are configured to perform the steps of the abstract idea (Examiner’s Note: See the above claim interpretation section of claim 1). Furthermore, claim 1 recites the limitation of “…acquired by the information acquiring unit by referring to an article database including weight of each of a plurality of articles.” Claim 15 is directed to an information terminal configured to display information and an information processing device (i.e. computer) comprising components, such as an information acquiring unit, specifying unit, a determination unit, and a display control unit, which are configured to perform the steps of the abstract idea (Examiner’s Note: See the above claim interpretation section of claim 1). Claim 15 further recites “wherein the information terminal includes an information transmitting unit configured to transmit one or more pieces of the article identification information to the information processing device.” Claim 15 further recites “by the information acquiring unit by referring to an article database including weight of each of a plurality of articles.” These additional elements merely use the computer as a tool to perform the identified abstract idea. See MPEP 2106.05(f). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., mental process or certain methods of organizing human activity) does not integrate a judicial exception into a practical application. See MPEP 2106.05(f).
Additionally, claim 1 recites the limitation of “and a display control unit configured to cause the information terminal to display a delivery method designation screen on which a delivery method for delivering articles using the flying object can be designated in a case in which the determination unit determines that the one or more delivery target articles can be delivered by the flying object.” Similarly, claim 14 recites “and causing the information terminal to display a delivery method designation screen on which a delivery method for delivering articles using the flying object can be designated in a case in which it is determined that the one or more delivery target articles can be delivered by the flying object.” Similarly, claim 15 recites “and an information terminal configured to display information received from the information processing device,” “a display unit configured to display the delivery method designation screen” “and a display control unit configured to cause the information terminal to display a delivery method designation screen on which a delivery method for delivering articles using the flying object can be designated in a case in which the determination unit.” These additional elements do not integrate the judicial exception into a practical application because they are nothing more than generally linking the use of the judicial exception to a display. The display is nothing more than a generic interface to output the result of the abstract idea, which does not integrate the judicial exception into a practical application. The computer is nothing more than a tool configured to output the result of the abstract idea, which does not integrate the judicial exception into a practical application. 
The combination of additional elements of the independent claims, when considered both individually and in combination, are not sufficient to prove integration into a practical application. 
Dependent claims 2-7, 9, and 12-13 further narrow the abstract idea identified in the independent claims and do not further introduce additional elements for consideration. Therefore, these dependent claims do not integrate the judicial exception into a practical application.
Dependent claim 8, similar to claim 1 above, introduces the additional element of “display of the delivery method designation screen on the information terminal by the display control unit is performed, on the basis of whether or not the user type information is a predetermined type.” This additional element does not integrate the judicial exception into a practical application because it is nothing more than generally linking the use of the judicial exception to a display. The display is nothing more than a generic interface to output the result of the abstract idea, which does not integrate the judicial exception into a practical application. The computer is nothing more than a tool configured to output the result of the abstract idea, which does not integrate the judicial exception into a practical application.
Dependent claim 10 introduces the additional element of “a time specifying unit configured to specify a flying object delivery time that is a time scheduled for delivering the one or more delivery target articles to a delivery destination using the flying object and an alternate delivery time that is a time scheduled 10to deliver the one or more delivery target articles to the delivery destination using another moving body other than the flying objects, wherein the display control unit causes the information terminal to display the delivery method designation screen under a condition of the flying object delivery time being earlier than the alternate delivery time.” (Examiner’s Note: See the above claim interpretation section of claim 10). This additional element does not integrate the judicial exception into a practical application because it is nothing more than generally linking the use of the judicial exception to a display. The display is nothing more than a generic interface to output the result of the abstract idea, which does not integrate the judicial exception into a practical application. The computer  is nothing more than a tool configured to output the result of the abstract idea, which does not integrate the judicial exception into a practical application.
Dependent claim 11 introduces the additional element of “further comprising a delivery time calculating unit configured to calculate a delivery time required for each of a plurality of the flying objects to deliver the one or more delivery target articles on the basis of a current time and the flying object delivery time, 20wherein the display control unit causes the information terminal to display the delivery method designation screen representing a plurality of delivery methods of which delivery times are different from each other in a case in which a plurality of delivery times corresponding to the plurality of the flying objects are different from each other.” (Examiner’s Note: See the above claim interpretation section of claim 11). This additional element does not integrate the judicial exception into a practical application because it is nothing more than generally linking the use of the judicial exception to a display. The display is nothing more than a generic interface to output the result of the abstract idea, which does not integrate the judicial exception into a practical application. The computer is nothing more than a tool configured to output the result of the abstract idea, which does not integrate the judicial exception into a practical application.
Therefore, the dependent claims do not integrate the judicial exception into a practical application. 
Step 2B: Independent claims 1 and 14-15 do not contain anything significantly more than the judicial exception. The additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. The claims do not provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer features, such as the “an information acquiring unit,” “a specifying unit,” “a determination unit” and “a display control unit” of claim 1 and the information terminal configured to display information and an information processing device comprising components, such as an information acquiring unit, specifying unit, a determination unit, and a display control unit of claim 15, do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general purpose system, which is not sufficient to amount to significantly more. Furthermore, claim 1 recites the limitation of “…acquired by the information acquiring unit by referring to an article database including weight of each of a plurality of articles.” Claim 15 further recites “wherein the information terminal includes an information transmitting unit configured to transmit one or more pieces of the article identification information to the information processing device.” Claim 15 further recites “by the information acquiring unit by referring to an article database including weight of each of a plurality of articles.” These additional elements merely use the computer as a tool to perform the identified abstract idea. Using a computer to perform the steps of the abstract idea, or using the phrase “apply it” (or an equivalent) is not anything significantly more than the judicial exception.
Additionally, claim 1 recites the limitation of “and a display control unit configured to cause the information terminal to display a delivery method designation screen on which a delivery method for delivering articles using the flying object can be designated in a case in which the determination unit determines that the one or more delivery target articles can be delivered by the flying object.” Similarly, claim 14 recites “and causing the information terminal to display a delivery method designation screen on which a delivery method for delivering articles using the flying object can be designated in a case in which it is determined that the one or more delivery target articles can be delivered by the flying object.” Similarly, claim 15 recites “and an information terminal configured to display information received from the information processing device,” “a display unit configured to display the delivery method designation screen” “and a display control unit configured to cause the information terminal to display a delivery method designation screen on which a delivery method for delivering articles using the flying object can be designated in a case in which the determination unit.” These additional elements are not anything significantly more than the judicial exception because they are nothing more than generally linking the use of the judicial exception to a display. The display is nothing more than a generic interface to output the result of the abstract idea. The computer is nothing more than a tool configured to output the result of the abstract idea, which is not anything significantly more than the judicial exception.
Dependent claims 2-7, 9, and 12-13 further narrow the abstract idea identified in the independent claims and do not further introduce additional elements for consideration. Therefore, these dependent claims do not contain anything significantly more than the judicial exception.
Dependent claim 8, similar to claim 1 above, introduces the additional element of “display of the delivery method designation screen on the information terminal by the display control unit is performed, on the basis of whether or not the user type information is a predetermined type.” Dependent claim 10 introduces the additional element of “a time specifying unit configured to specify a flying object delivery time that is a time scheduled for delivering the one or more delivery target articles to a delivery destination using the flying object and an alternate delivery time that is a time scheduled 10to deliver the one or more delivery target articles to the delivery destination using another moving body other than the flying objects, wherein the display control unit causes the information terminal to display the delivery method designation screen under a condition of the flying object delivery time being earlier than the alternate delivery time.” Dependent claim 11 introduces the additional element of “further comprising a delivery time calculating unit configured to calculate a delivery time required for each of a plurality of the flying objects to deliver the one or more delivery target articles on the basis of a current time and the flying object delivery time, 20wherein the display control unit causes the information terminal to display the delivery method designation screen representing a plurality of delivery methods of which delivery times are different from each other in a case in which a plurality of delivery times corresponding to the plurality of the flying objects are different from each other.” These additional elements are not anything significantly more than the judicial exception because they are nothing more than generally linking the use of the judicial exception to a display. The display is nothing more than a generic interface to output the result of the abstract idea. The computer is nothing more than a tool configured to output the result of the abstract idea, which is not anything significantly more than the judicial exception.
Therefore, the dependent claims do not contain anything significantly more than the judicial exception.
Accordingly, claims 1-15 are rejected under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimchi et al. (US 10776744 B1).

Regarding claim 1, Kimchi anticipates an information processing device comprising (Fig. 9): an information acquiring unit configured to acquire article identification information used for identifying delivery target articles from an information terminal used by a user requesting delivery of a delivery target article that is a target to be delivered (Fig. 9 and Col 14 lines 32-67 teach one or more servers that include one or more processors that execute the processes, wherein Fig. 7 and Col 10 lines 50-58 teach a customer’s computing device transmitting an item selection by requesting an item from a merchant, wherein the item of the merchant can be delivered by a service, as well as in Fig. 3 and Col 5 line 57 to Col 6 line 17 teach an electronic commerce website page through which an item may be requested for aerial delivery to a delivery destination, wherein the customer submits a request to the electronic commerce provider that includes information about the item that the customer is considering for purchase, and wherein Col 15 lines 30-49 teach an item data store that stores item information including dimensions, weight, fragility, location, etc., and wherein Col 3 lines 15-29 teach a service is provided that aerially transports items from a source locations to a delivery destination on behalf of the seller of the items; see also: Fig. 4, Col 2 line 52 to Col 3 line 14; Examiner’s Note: See the claim interpretation section above.); 
a specifying unit configured to specify a total weight value of one or more delivery target articles corresponding to one or more pieces of the article identification information acquired by the information acquiring unit by referring to an article database including weight of each of a plurality of articles (Fig. 9 and Col 14 lines 32-67 teach one or more servers that include one or more processors that execute the processes, wherein Col 10 line 59 to Col 11 line 8 teach upon receipt of an item selection, a determination can be made whether all items, some items, or none of the items are eligible for aerial delivery based on the weight of the item, wherein an indicator is maintained in an item data store corresponding to each item that indicates whether the item is eligible for aerial delivery, wherein Col 15 lines 30-49 teach an item data store that stores item information including dimensions, weight, fragility, location, etc. for each item; see also: Fig. 9; Examiner’s Note: See the claim interpretation section above.); 
a determination unit configured to determine whether or not the one or more delivery target articles can be delivered by a flying object on the basis of at least the total weight value (Fig. 9 and Col 14 lines 32-67 teach one or more servers that include one or more processors that execute the processes, wherein Col 10 line 59 to Col 11 line 8 teach a determination is made as to whether the item is eligible for aerial delivery, wherein an item is eligible to be available for aerial delivery if it is within a defined weight (e.g. less than 10 pounds) based on an item weight indicator in the item data store, and wherein it can be determined that all items, some of the items, or none of the items are eligible for aerial delivery, wherein Col 15 lines 30-49 teach an item data store that stores item information including the weight of each item, and wherein Col 3 lines 15-29 teach a service is provided that aerially transports items from a source locations to a delivery destination on behalf of the seller of the items; see also: Col 11 lines 47-67; Examiner’s Note: See the claim interpretation section above.); 
and a display control unit configured to cause the information terminal to display a delivery method designation screen on which a delivery method for delivering articles using the flying object can be designated in a case in which the determination unit determines that the one or more delivery target articles can be delivered by the flying object (Fig. 9 and Col 14 lines 32-67 teach one or more servers that include one or more processors that execute the processes, wherein Col 12 line 41 to Col 13 line 9 teach presenting an aerial delivery option to a customer that indicates a promised delivery timeframe to the delivery destination following a request for delivery of the item, as well as in Fig. 4 and Col 7 lines 24-40 teach a purchase confirmation page with an indication of the selected delivery option of aerial delivery and a promised delivery timeframe, wherein Col 3 lines 15-29 teach a service is provided that aerially transports items from a source locations to a delivery destination on behalf of the seller of the items, and wherein Fig. 9 and Col 14 lines 32-56 teach customers are utilizing one or more computing devices that are communicatively coupled to the computing resources via network; see also: Col 7 lines 16-23, Col 10 line 59 to Col 11 line 8; Examiner’s Note: See the claim interpretation section above.).  

Regarding claim 2, Kimchi anticipates all the limitations of claim 1 above.
Kimchi further anticipates wherein sizes and the weights of the plurality of articles are associated with each other in the article database (Col 15 lines 30-49 teach an item data store may store item information corresponding to items stored at various source locations including the dimensions and weight of each item, as well as whether the item is eligible for item delivery; see also: Col 3 lines 15-29), 
wherein the specifying unit specifies a total size value of the one or more delivery target articles (Col 15 lines 30-49 teach an item data store may store item information corresponding to items stored at various source locations including the dimensions of each item, as well as whether the item is eligible for item delivery; see also: Col 3 lines 15-29), 
and wherein the determination unit determines whether or not the one or more delivery target articles can be delivered by the flying object on the basis of the total weight value and the total size value (Col 10 line 59 to Col 11 line 8 teach determining whether all, some, or none of the items are eligible for delivery based on the information in the item data store, wherein Col 15 lines 30-49 teach an item data store may store item information corresponding to items stored at various source locations including the dimensions and weight of each item, as well as whether each item is eligible for item delivery; see also: Col 3 lines 15-29).  

Regarding claim 5, Kimchi anticipates all the limitations of claim 1 above.
Kimchi further anticipates wherein the information acquiring unit further acquires delivery destination information including location information representing location of delivery destinations of the one or more delivery target articles (Fig. 7 and Col 11 lines 9-46 teach determining whether or not the delivery destination is known, wherein the customer may specify a delivery destination that corresponds to their current location, wherein Col 5 line 57 to Col 6 line 17 teach the customer is presented with various delivery destinations, such as home and work, which are specific locations previously specified by the user, wherein the customer may specify the delivery destination as their current location; see also: Col 3 lines 15-29), 
and wherein the determination unit determines whether or not the one or more delivery target articles can be delivered by the flying object on the basis of the location of the delivery destinations represented by the delivery destination information (Fig. 7 and Col 11 lines 30-67 teach determining whether the delivery items are located at a source location that is within a potential aerial delivery range of the delivery destination, wherein it can be determined that the item is at a source location that is within a potential aerial delivery range of the delivery destination, which can be based on a delivery boundary of the source location that determines the aerial delivery range of the delivery destination, wherein Col 2 lines 34-51 teach a flight path between each source location and each potential delivery destination can be simulated to determine flight paths for the electronic commerce provider, wherein each potential delivery destinations are potential delivery destinations that have been specified by the customer, and wherein Col 3 lines 6-14 teach the electronic commerce provider can utilize the flight path information to present item information with an option for aerial delivery to a user; see also: Col 3 lines 15-29, Col 4 lines 5-23, Figs. 5-6).  

Regarding claim 6, Kimchi anticipates all the limitations of claim 5 above.
Kimchi further anticipates wherein the determination unit determines whether or not the one or more delivery target articles can be delivered by the flying object on the basis of whether or not the location of the delivery destination is included in an area (Fig. 5 and Col 7 line 66 to Col 8 line 47 teach multiple flight boundaries from a source location based on flight conditions, wherein simulated flight paths to various delivery destination under various flight conditions may be aggregated to determine regions or boundaries around the source location, wherein the boundaries specify threshold flight durations and corresponding flight boundaries, as well as in Fig. 7 and Col 11 lines 30-67 teach determining whether the delivery items are located at a source location that is within a potential aerial delivery range of the delivery destination, wherein it can be determined that the item is at a source location that is within a potential aerial delivery range of the delivery destination, which can be based on a delivery boundary of the source location that determines the aerial delivery range of the delivery destination; see also: Col 2 line 34 to Col 3 line 29), 
to which the one or more delivery target articles can be delivered by the flying object (Fig. 7 and Col 11 lines 30-67 teach determining whether the delivery items are located at a source location that is within a potential aerial delivery range of the delivery destination, wherein it can be determined that the item is at a source location that is within a potential aerial delivery range of the delivery destination, which can be based on a delivery boundary of the source location that determines the potential aerial delivery range; see also: Fig. 5, Col 3 lines 15-29, Col 7 line 66 to Col 8 line 47, Col 12 lines 1-10), 
that is set in advance (Col 2 line 34 to Col 3 line 14 teach simulating the flight paths between each source location and each potential delivery destination, wherein at a time subsequent to storing the simulated flight data in the flight path data store, the electronic commerce provider can identify a customer and potential flight delivery destination and can quickly obtain from the flight path data store an initial flight plan and estimated flight duration for the delivery destination, wherein Fig. 5 displays the various aerial delivery boundaries, and wherein Col 9 lines 4-20 teach the flight conditions and corresponding boundaries are stored in the flight path data store; see also: Fig. 7, Col 7 line 66 to Col 8 line 47, Col 11 lines 30-67).  

Regarding claim 7, Kimchi anticipates all the limitations of claim 5 above.
Kimchi further anticipates wherein the information acquiring unit acquires at least one of a distance between a delivery source and the delivery destination of the one or more delivery target articles and a flying time required for the flying object to fly to the location of the delivery destination (Fig. 7 and Col 11 lines 30-67 teach determining whether an item is within a potential aerial delivery range of the delivery destination based on the existing flight paths, wherein it can be determined if the delivery is within the delivery boundaries of the source location, wherein Col 4 lines 24-57 teach a maximum aerial delivery range associated with each source location that is defined based on distance, such as a thirty mile radius around the source location; Col 12 lines 1-40 teach querying the flight path data store to obtain a flight duration for the flight path between the source location and delivery destination that corresponds with the current flight conditions, which can be used to produce an aerial delivery time estimate that represents the total estimated time to elapse between the request for delivery and the completion of the aerial delivery of the item, as well as a delivery completion time to complete a delivery of the item at the item destination, and wherein Col 4 lines 24-57 teach a maximum total flight duration, such as 70 minutes, for the aerial vehicle based on the fuel source; see also: Col 3 lines 15-29),
and-4- 4822-9837-0040.1Atty. Dkt. No. 120184-0131wherein the determination unit determines whether or not the one or more delivery target articles can be delivered by the flying object on the basis of at least one of the distance between the delivery source and the delivery destination and the flying time (Fig. 7 and Col 11 lines 30-67 teach determining that a delivery destination is within one or more delivery boundaries of the source location, such that is may be determined that the source location is within an aerial delivery range of the delivery destination, as well as in Col 12 line 41 to Col 13 line 9 teach a determination is made that an aerial delivery time estimate is below a threshold, which allows the aerial delivery option to be provided to a user along with a promised delivery timeframe, wherein Col 4 lines 24-57 teach a maximum aerial delivery range associated with each source location that is defined based on distance, as well as a maximum total flight duration, such as 70 minutes, for the aerial vehicle based on the fuel source; see also: Col 3 lines 15-29, Col 12 lines 1-40).  

Regarding claim 8, Kimchi anticipates all the limitations of claim 1 above.
Kimchi further anticipates wherein the information acquiring unit acquires user type information associated with the user (Fig. 7 and Col 11 lines 9-46 determining whether a delivery destination is known for a customer based on whether the customer has specific a delivery destination or has provided a default delivery destination, as well as the customer selecting a defined delivery destination; see also: Col 3 lines 15-29, Col 11 lines 47-67), 
and wherein the determination unit controls whether or not at least one of determination of whether or not the one or more delivery target articles can be delivered by the flying object and display of the delivery method designation screen on the information terminal by the display control unit is performed (Col 11 lines 30-46 teach if the delivery destination is known, a determination is made whether the item is within the delivery boundaries of the source location, wherein it can be determined that the item is at a source location that is within the aerial delivery range of the delivery destination, wherein Fig. 7 Col 12 lines 61 to Col 13 line 9 teach that an aerial delivery option for the item and a promised delivery timeframe is return or presented to the customer, as well as in Fig. 4 and Col 7 lines 24-40 teach an electronic commerce website purchase confirmation page that includes an indication of the selected delivery option of aerial delivery, and Col 11 lines 47-67 teach if a customer delivery destination is not known, then an aerial vehicle delivery option is not provided or presented to the customer; see also: Col 3 lines 15-29), 
on the basis of whether or not the user type information is a predetermined type (Col 11 lines 30-46 teach if the delivery destination is known (i.e. predetermined), a determination is made whether the item is within the delivery boundaries of the source location, wherein it can be determined that the item is at a source location that is within the aerial delivery range of the delivery destination, and Col 11 lines 47-67 teach if a customer delivery destination is not known, then an aerial vehicle delivery option is not provided or presented to the customer).  

Regarding claim 9, Kimchi anticipates all the limitations of claim 1 above.
Kimchi further anticipates wherein the determination unit determines that the one or more delivery target articles can be delivered by the flying object in a case in which it is determined that the one or more delivery target articles can be delivered by at least one of a plurality of flying objects on the basis of flying object information including at least deliverable weights of the plurality of flying objects (Col 10 line 59 to Col 11 line 8 teach upon receipt of an item selection, a determination can be made whether all items, some items, or none of the items are eligible for aerial delivery based on the weight of the item, wherein an indicator is maintained in an item data store corresponding to each item that indicates whether the item is eligible for aerial delivery, and wherein it can be determined that the item can be delivered via aerial delivery, wherein Col 15 lines 30-49 teach an item data store that stores item information including dimensions, weight, fragility, location, etc. for each item, as well as a source location data store that may include information corresponding to the number, size, and configuration of aerial vehicles operating from the location; see also: Fig. 9, Col 3 lines 15-29).  

Regarding claim 10, Kimchi anticipates all the limitations of claim 1 above.
Kimchi further anticipates further comprising a time specifying unit configured to specify a flying object delivery time that is a time scheduled for delivering the one or more delivery target articles to a delivery destination using the flying object and an alternate delivery time that is a time scheduled to deliver the one or more delivery target articles to the delivery destination using another moving body other than the flying objects (Fig. 9 and Col 14 lines 32-67 teach one or more servers that include one or more processors that execute the processes, wherein Fig. 3 and Col 6 line 52 to Col 7 line 8 teach including multiple forms of delivery to the customer including aerial vehicle delivery and ground delivery, wherein the aerial vehicle delivery is granted an estimated delivery time of 30 minutes or less and the ground delivery is granted an estimated delivery time of 1-2 days; Examiner’s Note: See the claim interpretation section above.), 
wherein the display control unit causes the information terminal to display the delivery method designation screen under a condition of the flying object delivery time being earlier than the alternate delivery time (Fig. 3 and Col 6 line 52 to Col 7 line 8 teach displaying multiple options of delivery methods to the customer including aerial vehicle delivery and ground delivery, wherein the aerial vehicle delivery is granted an estimated delivery time of 30 minutes or less and the ground delivery is granted an estimated delivery time of 1-2 days, as well as in Col 6 line 64 to Col 7 line 8 teaches that if the determined estimated flight duration exceeds a defined threshold, then the aerial option may not be presented and the webpage may only include an option for other forms of delivery, such as ground delivery; see also: Col 6 lines 43-51).  

Regarding claim 12, Kimchi anticipates all the limitations of claim 1 above.
Kimchi further anticipates wherein each of a plurality of the articles and information representing availability of delivery using the flying object are associated with each other in the article database (Col 10 line 59 to Col 11 line 9 teaches determining whether an item is available for aerial delivery, which is based on the item data store maintaining an indicator corresponding to each item that indicates whether the item is eligible for aerial delivery, wherein Col 15 lines 30-49 teach the item data store includes item weight, item dimensions, and whether the item is eligible for item delivery, as well as information corresponding to the number, size, and configuration of aerial vehicles operating from the source location; see also: Figs. 6-7), 
and wherein the determination unit determines whether or not one or more delivery target articles, of which the information representing availability of delivery indicates that delivery can be performed (Col 10 line 59 to Col 11 line 9 teaches determining whether an item is available for aerial delivery, which is based on the item data store maintaining an indicator corresponding to each item that indicates whether the item is eligible for aerial delivery,), among a plurality of the delivery target articles can be delivered by the flying object (Col 10 line 59 to Col 11 line 9 teaches determining whether an item is available for aerial delivery, which is based on the item data store maintaining an indicator corresponding to each item that indicates whether the item is eligible for aerial delivery, wherein all, some, or none of the items are eligible for aerial delivery, wherein Col 15 lines 30-49 teach the item data store includes item weight, item dimensions, and whether the item is eligible for item delivery, as well as information corresponding to the number, size, and configuration of aerial vehicles operating from the source location; see also: Figs. 6-7).  

Regarding claim 13, Kimchi anticipates all the limitations of claim 1 above.
Kimchi further anticipates wherein each of the plurality of articles and the information representing availability of delivery using the flying object are associated with each other in the article database (Col 10 line 59 to Col 11 line 9 teaches determining whether an item is available for aerial delivery, which is based on the item data store maintaining an indicator corresponding to each item that indicates whether the item is eligible for aerial delivery, wherein Col 15 lines 30-49 teach the item data store includes item weight, item dimensions, and whether the item is eligible for item delivery, as well as information corresponding to the number, size, and configuration of aerial vehicles operating from the source location; see also: Figs. 6-7), 
and wherein the determination unit determines that the one or more delivery target articles cannot be delivered in a case in which the information representing availability of delivery indicates that at least one of the one or more delivery target articles cannot be delivered (Col 10 line 59 to Col 11 line 9 teaches a determination is made as to whether the item is eligible for aerial delivery, wherein some or all items may not be available for delivery, wherein it is determined that an item is not eligible for aerial delivery based on the defined weight of the item, wherein an indicator can be maintained in the item data store corresponding to each item that indicates whether the item is eligible for aerial delivery; see also: Figs. 6-7).  

Regarding claim 14, Kimchi anticipates an information processing method comprising: acquiring article identification information used for identifying delivery target articles from an information terminal used by a user requesting delivery of a delivery target article that is a target to be delivered (Fig. 7 and Col 10 lines 50-58 teach a customer’s computing device transmitting an item selection by requesting an item from a merchant, wherein the item of the merchant can be delivered by a service, as well as in Fig. 3 and Col 5 line 57 to Col 6 line 17 teach an electronic commerce website page through which an item may be requested for aerial delivery to a delivery destination, wherein the customer submits a request to the electronic commerce provider that includes information about the item that the customer is considering for purchase, and wherein Col 15 lines 30-49 teach an item data store that stores item information including dimensions, weight, fragility, location, etc.; see also: Fig. 4, Col 2 line 52 to Col 3 line 29); 
specifying a total weight value of one or more delivery target articles corresponding to one or more pieces of the article identification information by referring to an article database including weight of each of a plurality of articles (Col 10 line 59 to Col 11 line 8 teach upon receipt of an item selection, a determination can be made whether all items, some items, or none of the items are eligible for aerial delivery based on the weight of the item, wherein an indicator is maintained in an item data store corresponding to each item that indicates whether the item is eligible for aerial delivery, wherein Col 15 lines 30-49 teach an item data store that stores item information including dimensions, weight, fragility, location, etc. for each item; see also: Fig. 9);-7- 
4822-9837-0040.1Atty. Dkt. No. 120184-0131determining whether or not the one or more delivery target articles can be delivered by a flying object on the basis of at least the total weight value (Col 10 line 59 to Col 11 line 8 teach a determination is made as to whether the item is eligible for aerial delivery, wherein an item is eligible to be available for aerial delivery if it is within a defined weight (e.g. less than 10 pounds) based on an item weight indicator in the item data store, and wherein it can be determined that all items, some of the items, or none of the items are eligible for aerial delivery, wherein Col 15 lines 30-49 teach an item data store that stores item information including the weight of each item; see also: Col 11 lines 47-67); 
and causing the information terminal to display a delivery method designation screen on which a delivery method for delivering articles using the flying object can be designated in a case in which it is determined that the one or more delivery target articles can be delivered by the flying object (Col 12 line 41 to Col 13 line 9 teach presenting an aerial delivery option to a customer that indicates a promised delivery timeframe to the delivery destination following a request for delivery of the item, as well as in Fig. 4 and Col 7 lines 24-40 teach a purchase confirmation page with an indication of the selected delivery option of aerial delivery and a promised delivery timeframe, and wherein Fig. 9 and Col 14 lines 32-56 teach customers are utilizing one or more computing devices that are communicatively coupled to the computing resources via network; see also: Col 7 lines 16-23, Col 10 line 59 to Col 11 line 8).  

Regarding claim 15, Kimchi anticipates an information processing system comprising: an information processing device configured to determine whether or not one or more delivery target articles that are targets to be delivered can be delivered by a flying object (Fig. 9 and Col 14 lines 32-67 teach a computer resource that perform or provides the system and methods of the present disclosure, wherein the electronic commerce service, aerial vehicle management service, inventory management, and flight path services are performed by the computing resource, wherein the resource can be a server and include one or more processors and memory, wherein Col 10 line 50 to Col 11 line 8 teach determining whether an item is eligible for aerial delivery, wherein Col 3 lines 15-29 teach a service is provided that aerially transports items from a source locations to a delivery destination on behalf of the seller of the items); 
and an information terminal configured to display information received from the information processing device (Col 14 lines 32-56 teach customer computing devices, such as a computer, that is communicatively coupled to the computing resources via network, wherein Figs. 3-4 and Col 5 line 57 to Col 6 line 17 teach the display of an electronic commerce website page on a customer device; see also: Col 24 lines 1-14), 
wherein the information processing device includes: an information acquiring unit configured to acquire article identification information used for identifying delivery target articles from the information terminal used by a user requesting delivery of a delivery target article (Fig. 7 and Col 10 lines 50-58 teach a customer’s computing device transmitting an item selection by requesting an item from a merchant, wherein the item of the merchant can be delivered by a service, as well as in Fig. 3 and Col 5 line 57 to Col 6 line 17 teach an electronic commerce website page through which an item may be requested for aerial delivery to a delivery destination, wherein the customer submits a request to the electronic commerce provider that includes information about the item that the customer is considering for purchase, wherein Col 15 lines 30-49 teach an item data store that stores item information including dimensions, weight, fragility, location, etc., and wherein Col 3 lines 15-29 teach a service is provided that aerially transports items from a source locations to a delivery destination on behalf of the seller of the items; see also: Fig. 4, Col 2 line 52 to Col 3 line 14); 
a specifying unit configured to specify a total weight value of the one or more delivery target articles corresponding to one or more pieces of the article identification information acquired by the information acquiring unit by referring to an article database including weight of each of a plurality of articles (Col 10 line 59 to Col 11 line 8 teach upon receipt of an item selection, a determination can be made whether all items, some items, or none of the items are eligible for aerial delivery based on the weight of the item, wherein an indicator is maintained in an item data store corresponding to each item that indicates whether the item is eligible for aerial delivery, wherein Col 15 lines 30-49 teach an item data store that stores item information including dimensions, weight, fragility, location, etc. for each item; see also: Fig. 9, Col 3 lines 15-29); -8-4822-9837-0040.1Atty. Dkt. No. 120184-0131
a determination unit configured to determine whether or not the one or more delivery target articles can be delivered by a flying object on the basis of at least the total weight value (Col 10 line 59 to Col 11 line 8 teach a determination is made as to whether the item is eligible for aerial delivery, wherein an item is eligible to be available for aerial delivery if it is within a defined weight (e.g. less than 10 pounds) based on an item weight indicator in the item data store, and wherein it can be determined that all items, some of the items, or none of the items are eligible for aerial delivery, wherein Col 15 lines 30-49 teach an item data store that stores item information including the weight of each item, and wherein Col 3 lines 15-29 teach a service is provided that aerially transports items from a source locations to a delivery destination on behalf of the seller of the items; see also: Col 11 lines 47-67); 
and a display control unit configured to cause the information terminal to display a delivery method designation screen on which a delivery method for delivering articles using the flying object can be designated in a case in which the determination unit determines that the one or more delivery target articles can be delivered by the flying object (Col 12 line 41 to Col 13 line 9 teach presenting an aerial delivery option to a customer that indicates a promised delivery timeframe to the delivery destination following a request for delivery of the item, as well as in Fig. 4 and Col 7 lines 24-40 teach a purchase confirmation page with an indication of the selected delivery option of aerial delivery and a promised delivery timeframe, wherein Col 3 lines 15-29 teach a service is provided that aerially transports items from a source locations to a delivery destination on behalf of the seller of the items, and wherein Fig. 9 and Col 14 lines 32-56 teach customers are utilizing one or more computing devices that are communicatively coupled to the computing resources via network; see also: Col 7 lines 16-23, Col 10 line 59 to Col 11 line 8), 
and wherein the information terminal includes an information transmitting unit configured to transmit one or more pieces of the article identification information to the information processing device and a display unit configured to display the delivery method designation screen (Col 12 line 41 to Col 13 line 9 teach presenting an aerial delivery option to a customer that indicates a promised delivery timeframe to the delivery destination following a request for delivery of the item, as well as in Fig. 4 and Col 7 lines 24-40 teach a purchase confirmation page with an indication of the selected delivery option of aerial delivery and a promised delivery timeframe, wherein Col 24 lines 1-14 teach the computing resources and server can provide displays and other interfaces, and wherein Fig. 9 and Col 14 lines 32-56 teach customers are utilizing one or more computing devices that are communicatively coupled to the computing resources via network; see also: Col 3 lines 15-29, Col 7 lines 16-23, Col 10 line 59 to Col 11 line 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al. (US 10776744 B1) in view of Di Benedetto et al. (US 20180111683 A1)

Regarding claim 3, Kimchi anticipates all the limitations of claim 1 above.
However, Kimchi does not explicitly teach wherein the information acquiring unit further acquires use status information that represents use statuses of the plurality of flying objects, and wherein the determination unit determines whether or not the one or more delivery target articles can be delivered by the flying object on the basis of the use status of the flying object represented by the use status information.  
From the same or similar field of endeavor, Di Benedetto teaches wherein the information acquiring unit further acquires use status information that represents use statuses of the plurality of flying objects (Fig. 5 and [0100] teach checking how many UAVs are in active status at the departure location for the shipment, wherein the system may query whether one or more active UAVs are capable of delivering the article according to the set of shipment parameters, as well as in [0153-0167] teach the mission planner can determine if a delivery is viable based on whether a UAV is available or one can be available within the prescribed terminal; see also: [0072, 0095]), 
and wherein the determination unit determines whether or not the one or more delivery target articles can be delivered by the flying object on the basis of the use status of the flying object represented by the use status information (Fig. 5 and [0100] teach checking how many UAVs are in active status at the departure location for the shipment, wherein the system may query whether one or more active UAVs are capable of delivering the article according to the set of shipment parameters, wherein [0102-0104] teach reserving the UAV in the case where they are capable of performing the requested shipment at a suitable time, as well as in [0153-0167] teach the mission planner can determine if a delivery is viable based on whether a UAV is available or one can be available within the prescribed terminal; see also: [0072, 0095]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kimchi to incorporate the teachings of Di Benedetto to include wherein the information acquiring unit further acquires use status information that represents use statuses of the plurality of flying objects, and wherein the determination unit determines whether or not the one or more delivery target articles can be delivered by the flying object on the basis of the use status of the flying object represented by the use status information. One would have been motivated to do so in order to ascertain whether it is possible to effect delivery based on real-time UAV availability information feeds (Di Benedetto, [0072]). By incorporating the teachings of Di Benedetto, one would have been able to reserve the scheduled next-earliest arriving UAV for delivery in the situation where there are no UAVs immediately available to start the delivery, thus reserving a departure zone for the incoming UAV and ensuring there is sufficient time for the article to be retrieved (Di Benedetto, [0102, 0106]).

Regarding claim 4, the combination of Kimchi and Di Benedetto teach all the limitations of claim 3 above.
However, Kimchi does not explicitly teach wherein return date and time information representing a date and time at which the flying object is scheduled to return to a predetermined place is included in the use status information, and wherein the determination unit determines whether or not the one or more delivery target articles can be delivered by the flying object on the basis of the date and time represented by the return date and time information.  
	From the same or similar field of endeavor, Di Benedetto further teaches wherein return date and time information representing a date and time at which the flying object is scheduled to return to a predetermined place is included in the use status information (Fig. 5, “504” and [0102-0103] teach the system can determine whether a UAV, such as a UAV scheduled for the next earliest arrival at the location, may become available to effect the requested article shipment within the predetermined timeframe, wherein the UAV is then reserved for the delivery, as well as in [0153-0167] teach the mission planner can determine if a delivery is viable based on whether a UAV is available or one can be available within the prescribed terminal; see also: [0072, 0095]), 
and wherein the determination unit determines whether or not the one or more delivery target articles can be delivered by the flying object on the basis of the date and time represented by the return date and time information (Fig. 5, “504” and [0102-0103] teach determining whether a UAV is available to start delivery immediately, wherein if no UAV may be immediately available, then the system can determine whether a UAV, such as a UAV scheduled for the next earliest arrival at the location, may become available to effect the requested article shipment within the predetermined timeframe and the UAV is then reserved for the delivery, as well as in [0153-0167] teach the mission planner can determine if a delivery is viable based on whether a UAV is available or one can be available within the prescribed terminal; see also: Fig. 14C, [0072, 0095, 0106]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kimchi and Di Benedetto to incorporate the further teachings of Di Benedetto to include wherein return date and time information representing a date and time at which the flying object is scheduled to return to a predetermined place is included in the use status information, and wherein the determination unit determines whether or not the one or more delivery target articles can be delivered by the flying object on the basis of the date and time represented by the return date and time information. One would have been motivated to do so in order to ascertain whether it is possible to effect delivery based on real-time UAV availability information feeds (Di Benedetto, [0072]). By incorporating the teachings of Di Benedetto, one would have been able to reserve the scheduled next-earliest arriving UAV for delivery in the situation where there are no UAVs immediately available to start the delivery, thus reserving a departure zone for the incoming UAV and ensuring there is sufficient time for the article to be retrieved (Di Benedetto, [0102, 0106]).

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kimchi et al. (US 10776744 B1) in view of Lesser et al. (US 20180257777 A1).

Regarding claim 11, Kimchi anticipates all the limitations of claim 10 above.
However, Kimchi does not explicitly teach further comprising a delivery time calculating unit configured to calculate a delivery time required for each of a plurality of the flying objects to deliver the one or more delivery target articles on the basis of a current time and the flying object delivery time, wherein the display control unit causes the information terminal to display the delivery method designation screen representing a plurality of delivery methods of which delivery times are different from each other in a case in which a plurality of delivery times corresponding to the plurality of the flying objects are different from each other.  
From the same or similar field of endeavor, Lesser teaches further comprising a delivery time calculating unit configured to calculate a delivery time required for each of a plurality of the flying objects to deliver the one or more delivery target articles on the basis of a current time and the flying object delivery time ([0102] teaches that each store has an expected delivery time and a status of availability of UAVs to deliver one or more items, wherein Fig. 6D and [0132] teaches a user interface for selecting a time corresponding to as soon as possible delivery (e.g. on the next available UAV), or the user may select a time corresponding to a time in the future, and wherein [0105] teaches detecting that a user has selected items that exceed the weight limit of a single drone and increasing the delivery time based on requiring more than one drone to perform the delivery; see also: [0088, 0133]), 
wherein the display control unit causes the information terminal to display the delivery method designation screen representing a plurality of delivery methods of which delivery times are different from each other in a case in which a plurality of delivery times corresponding to the plurality of the flying objects are different from each other ([0102] teaches that each store has an expected delivery time and a status of availability of UAVs to deliver one or more items, wherein a restaurant may indicate that “airways are open” when there are one or more drones available to deliver, wherein Fig. 6D and [0132] teaches a user interface for selecting a time corresponding to as soon as possible delivery (e.g. on the next available UAV), or the user may select a time corresponding to a time in the future, and wherein [0105] teaches detecting that a user has selected items that exceed the weight limit of a single drone and increasing the delivery time based on requiring more than one drone to perform the delivery; see also: [0088, 0133]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kimchi to incorporate the teachings of Lesser to include further comprising a delivery time calculating unit configured to calculate a delivery time required for each of a plurality of the flying objects to deliver the one or more delivery target articles on the basis of a current time and the flying object delivery time, wherein the display control unit causes the information terminal to display the delivery method designation screen representing a plurality of delivery methods of which delivery times are different from each other in a case in which a plurality of delivery times corresponding to the plurality of the flying objects are different from each other. One would have been motivated to do so in order to provide highly accurate delivery estimation times that improve user experience of delivery through the use of UAV delivery (Lesser, [0006]). By incorporating the teachings of Lesser, one would have been able to aid the user in decreasing the cost and delivery time estimation for an order by modifying an order such that it is below the weight limit of the UAV (Lesser, [0105]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
Praeger et al. (US 20190340569 A1) discloses multiple tiers of UAVs that have respective threshold maximum weights for delivery items
Buchmueller et al. (US 20160257401 A1) discloses estimating timing of known travel routes and not selecting a transportation vehicle based on the estimation that the timing of the route would not transport the UAV quickly enough to meet the delivery deadline 
Skeba et al. (US 20200317334 A1) discloses a restriction that imposes an 8 pm flight curfew through a restricted area and must verify that the mission objective does not place the UAV in the restricted area after the curfew
Jarrell (US 9576493 B2) discloses drone flight curfews

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARA GRACE BROWN/Examiner, Art Unit 3683